Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00865-CV


      GREEN VALLEY PLACE COMMUNITY IMPROVEMENT
 ASSOCIATION D/B/A GREEN VALLEY ESTATES, CIA; JACQUELINE
    JOHNSON; REGINALD JOHNSON; LINDA WILLIAMS; JESSE
   PATRICK; KAREN ROBINSON; AND DERRICK REED, Appellants

                                        V.

        DEBRA DESHAZOR AND JOHNNY DESHAZOR, Appellees

                   On Appeal from the 458th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-DCV-243730A


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 16, 2019. On December
11, 2020, appellants filed an agreed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion states the parties have reached a resolution, appellants
appellant no longer wish to appeal, and appellees agree with the motion. Further,
appellants request we tax costs against the party incurring same. stating:

            This motion does not comply with Rule 42.1(a)(2) as a motion
      by agreement. Tex. R. App. P. 42.1(a)(2). Because the motion
      expressly states appellants do not want to prosecute this appeal, it is
      properly construed as a voluntary dismissal on motion of appellant.
      Tex. R. App. P. 42.1(a)(1).

      When dismissing an appeal under Rule 42.1, we are instructed to tax costs
against the appellant absent agreement of the parties. See Tex. R. App. P. 42.1(d).
Appellants’ motion states that appellees agree with the motion to dismiss and the
certificate of conference states that appellees agree with the requested relief.

      Accordingly, we grant the motion, dismiss the appeal and order the parties to
bear their own costs. See Tex. R. App. 42.1(a)(1), (d).



                                   PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                           2